DETAILED ACTION
Reasons for Allowance
Claims 23, 25, 26, 28, 27, 29-43 are allowed over the prior art of record as amended in the response filed on June 02, 2022.

The Examiner agrees that “soft” in claims 38-39 is defined in paragraph 0066.
Applicant has filed Terminal Disclaimer on June 27, 2022 which was approved on June 28, 2022. 

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: a. a first solid material having a first length and a first width, the first solid material having a magnetic coercivity of less than 79.6 kAm-1 (1000 Oe) and a magnetic mass susceptibility of greater than 0.05 m3kg-1; and wherein the marker has a magnetic anisotropy of susceptibility of less than about 9; b. a first solid magnetic element, the first solid magnetic element having a magnetic coercivity of less than 79.6 kAm-1 (1000 Oe); and wherein the marker has a magnetic mass susceptibility of greater than 0.05 m3kg-1 and an aspect ratio (maximum length of the marker before deployment divided by the maximum orthogonal dimension of the marker before deployment) greater than 2.7. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793